UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 000-27791 Apolo Gold & Energy Inc. (Exact name of small business issuer in its charter) Nevada 98-0412805 State or other jurisdiction of I.R.S. Employer Identification No. incorporation or organization #12-1900 Indian RiverCr North Vancouver, British Columbia V7G 2R1 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 604-970-0901 Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, 0.001 par value (Title of class) Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes x No o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of the issuer’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o State issuer’s revenues for most recent fiscal year: Nil State the aggregate market value of the voting and non-voting common equity held by non-affiliates 3,664,974 shares) based on the average bid and asked price as of December 31, 2010 being $ 0.08 per share: $ 293,198. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 6,503,295 shares of Common Stock as of October 10, 2011. Documents Incorporated by Reference: None NOTE REGARDING FORWARD LOOKING STATEMENTS Except for statements of historical fact, certain information contained herein constitutes "forward-looking statements," including without limitation statements containing the words "believes," "anticipates," "intends," "expects" and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of the Company to be materially different from any future results or achievements of the Company expressed or implied by such forward-looking statements. Such factors include, but are not limited to the following: the Company's lack of an operating history, the Company's minimal level of revenues and unpredictability of future revenues; the Company's future capital requirements to develop additional property within the defined claim; the risks associated with rapidly changing technology; the risks associated with governmental regulations and legal uncertainties; and the other risks and uncertainties described under "Description of Business - Risk Factors" in this Form 10-KSB. Certain of the Forward-looking statements contained in this annual report are identified with cross-references to this section and/or to specific risks identified under "Description of Business - Risk Factors". PART 1 ITEM 1.DESCRIPTION OF BUSINESS. History Apolo Gold & Energy Inc, (the Company) was incorporated in March 1997 under the laws of the State of Nevada as Apolo Gold Inc., for the purpose of financing and operating precious metals concessions. In May 2005, the Company amended its articles of incorporation to change the name of the Company to Apolo Gold & Energy Inc. After incorporation in 1997 the Company focused on precious metals opportunities in Latin and South America. Shortly thereafter the Company formed a subsidiary, Compania Minera Apologold, C.A. a corporation, and on May 18, 1999 the Venezuela subsidiary entered into an agreement with Empresa Proyectos Mineros Goldma, C.A. in Caracas Venezuela, to acquire the diamond and gold mining concession in Southern Venezuela known as Codsa 13, located in the Gran Sabana Autonomous Municipality, State of Bolivar, Venezuela. This project was subsequently cancelled in August 2001 because of poor testing results. The subsidiary company in Venezuela has been dormant since 2001 and will not be reactivated. On April 16, 2002, the Company executed an agreement with Pt. Metro Astatama, of Jakarta, Indonesia, for the mining rights to a property known as Nepal Umbar Picung ("NUP"), which is located west of Bandar Lampung, on the island of Sumatra, Indonesia. NUP has a KP, Number KW. 098PP325, which is a mineral tenement license for both Exploration and Exploitation. All KP's must be held by an Indonesian entity. The "NUP" is 733.9 hectares in size and Apolo had an 80% interest. These claims are owned privately by citizens of Indonesia and are not crown granted claims.Apolo was entitled to recover all of its development costs on the "NUP" including property payments before the partner with 20% can participate. The total purchase price for "NUP" was $375,000, of which payments amounting to $250,000 had been made. After various exploration programs including different drilling programs failed to yieldsufficient positive results, the Company discussed various options with the property ownerand decided to terminate its agreement with the NUP property and return all exploration rights to the property owners. The Company's office is in North Vancouver B.C.at #12-1900 Indian River Cresc. V7G 2R1. Government Regulation The Company was aware of environmental requirements in the operation of a concession.The Company is comfortable with the requirements and regulations and will abide by them. Risk Factors 1.The Company has no record of earnings. It is also subject to all the risks inherent in a developing business enterprise including lack of cash flow, and no assurance of recovery of precious metals. 2.The Company's success and possible growth will depend on its ability to develop or acquire new business operations. It continues to explore opportunities but has yet to secure an opportunity that is acceptable. 3.Liquidity and need for additional financing is a concern for the Company. At the present time, the Company does not have sufficient cash to finance its operations. The Company is dependent on the ability of its management team to obtain the necessary working capital to operate successfully.There is no assurance that the Company will be able to obtain additional capital as required or if the capital is available, to obtain it on terms favorable to the Company. The Company may suffer from a lack of liquidity in the future that could impair its production efforts and adversely affect its results of operations. 4.Competition is more in the area of ability to sell at world prices that the Company cannot control, and the Company competes for access to the world markets with its products. 5.The Company is wholly dependent at the present upon the personal efforts and abilities of its Officers and Directors, who exercise control over the day-to-day affairs of the Company. 6.There are currently 6,503,295 common shares outstanding at October 10, 2011 out of a total authorized capital of 300,000,000 shares. This is the result of a shareholder resolution passed on October 29, 2010 whereby the shares outstanding were consolidated on a 20:1 basis and the authorized capital was increased to 300,000,000 shares. In addition to this, 1,620,589 shares were issued in settlement of debt and there was a rounding out of 20 shares, thus increasing shares issued to 6,503,295. The Board of Directors has the power to issue such shares, subject to Shareholder approval, in some instances. 1 7.There are no dividends anticipated by the Company. Company's Office The Company's office is at #12-1900 Indian River Cresc North Vancouver, BC, Canada V7G 2R1. Its telephone number is 604-970-0901. ITEM 2 - Description of Property Location and Title The Company currently has no exploration properties, having terminated its exploration Agreement on the NUP property in Indonesia. ITEM 3 - Legal Proceedings The Company is not a party to any pending or threatened litigation and to its knowledge, no action, suit or proceedings has been threatened against its officers and its directors. ITEM 4 - Submission of Matters to a Vote of Security Holders:None PART II ITEM 5 - Market for Common Equity and Related Stockholder Matters The Company's common stock has been quoted on the National Association of Securities Dealers' Over-the-Counter market since May 17,2000. There is no other public trading market for the Company's equity securities. The following table summarizes trading in the Company's common stock, as provided by quotations published by the OTC Bulletin Board for the periods as indicated. The quotations reflect inter-dealer prices without retail mark-up, markdown or commission, and may not represent actual transactions. Quarter Ended High Bid Low Bid Sept 30, 2010 $ $ Dec 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ The common shares were consolidated 20:1 as a result of shareholder approval on October 29, 2010. The consolidation was effective November 29, 2010. Quotations for September 30, 2010 are based on pricing prior to consolidation of shares. As of October 10, 2011, there were 57 holders of record of the Company's common stock. That does not include the number of beneficial holders whose stock is held in the name of broker-dealers or banks. The Company has not paid, and, in the foreseeable future, the Company does not intend to pay any dividends. Equity Compensation Plan Information The Company had outstanding options from previous plans adopted. In August, 2000, Stock Option Plan #1 was created for a total of 5,000,000 shares. Mr. Dinning, a director, had 700,000 stock options, but has cancelled these options.A formerdirector,held 300,000 which have now expired. In May, 2002, Stock Option Plan #2 was created for 5,000,000 shares.There were 100,000 options outstanding to a former director which have now expired. In December, 2002, Stock Option Plan #3 was created for 7,500,000 shares and all were exercised.In September, 2003, Stock Option Plan #4 was created for 10,000,000 shares which were all exercised. In June, 2004, Stock Option Plan #5 was created for 5,000,000 shares. Only 1,000,000 options remained outstanding and these have been cancelled by the holder, Mr. Dinning. In May, 2005, Stock Option Plan #6 was approved by shareholders at a general Shareholders' meeting who also approved the issuance of 2,000,000 stock options to Mr. Dinning at $0.08 per share. These options have been cancelled by Mr. Dinning. In May 2006, Stock Option Plan #7 was created for 8,000,000 shares.|There were options outstanding to Mr. Dinning for 600,000 shares and Mr. Bojtos for 1,000,000. These options were cancelled and none are outstanding. The Board of Directors by resolution cancelled all options outstanding as they were to directors only. All previous options outstanding to others had expired. At June 30, 2010 and June 30, 2011 there were no stock options outstanding. 2 ITEM 6 SELECTED FINANCIAL DATA As a smaller business issuer, the Company is not required to include this Item. ITEM 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation General Overview Apolo Gold & Energy Inc. ("Company") was incorporated in March 1997 under the laws of the State of Nevada. Its objective was to pursue mineral properties in South America, Central America, North America and Asia. The Company incorporated a subsidiary - Compania Minera Apologold, C.A in Venezuela to develop a gold/diamond mining concession in Southeastern Venezuela. Project was terminated in August 2001, due to poor testing results and the property abandoned. This subsidiary company has been inactive since 2001 and will not be reactivated. On April 16, 2002, the Company announced the acquisition of the mining rights to a property known as the Napal Gold Property, ("NUP"). This property is located 48 km south-west of Bandar Lampung, Sumatra, Indonesia. The property consisted of 733.9 hectares and possessed a Production Permit (a KP) # KW. 098PP325. The terms of the Napal Gold Property called for a total payment of $375,000 US over a six-year period of which a total of $250,000 have been made to date. Company paid $250,000 over the past 5 years and subsequent to the year ending June 30, 2008 the Company terminated its agreement on the NUP property and returned all exploration rights to the owner. The Company continues to pursue opportunities in the natural resource industry and will consider the acquisition of any other business opportunity in order to enhance its value. Results of Operations - Period July 01, 2010 to June 30, 2011 REVENUES: The Company had no revenues in the past fiscal year. EXPENSES: During the fiscal year ending June 30, 2011 and June 30, 2010, the Company had no exploration costs.Total expenses for the year amounted to$59,943 compared to $32,677 in the year ending June 30, 2010. Consulting and professional fees amounted to $43,760 compared to $16,568 in the year ending June 30, 2010. General and administrative expenses for the year amounted to $16,183 compared to $16,109 in the year ending June 30, 2010. During the year ending June 30, 2011, the Company incurred additional costs re a special shareholder meeting to increase the authorized share capital to 300,000,000 shares and to approve a share consolidation of 20:1 on shares outstanding.Net loss for the year amounted to $59,943 compared to $32,677 in the year ending June 30, 2010. There was no stock compensation charges in either 2011 or 2010. Expenses for the year related primarily to evaluation of options available re the seeking out of other business opportunities in the resource Industry and related businesses within the resource sector. The Company continues to carefully control its expenses, and intends to seek additional financing both for potential business opportunities it may develop. There is no assurance that the Company will be successful in its attempts to raise additional capital. The Company has no employees in its head office at the present time other than it's Officers and Directors, and engages personnel through consulting agreements where necessary as well as outside attorneys, accountants and technical consultants. Cash on hand at June 30, 2011 was $425 compared to $434 in 2010 and the Company recognizes it may not have sufficient funds to conduct its affairs. It fully intends to seek financing by way of loans, private placements or a combination of both in the coming months. The Company is dependent on its directors to provide necessary funding when required. LIQUIDITY AND CAPITAL RESOURCES The Company has financed its development to date by way of sale of common stock and with loans from shareholders of the Company. At October 10, 2011, the Company had 6,503,295 shares of common stock outstanding, and has raised total capital since inception in excess of $7,500,000. During the year, the Company arranged for loans from a director in the amount of $52,260 and did not raise funds from any other source. These loans allowed the Company to continue its operations, pay its professional fees, and seek out business opportunities. Accounts payable at June 30, 2011 amounted to $30,711 compared to $31,857 at June 30, 2010.The accounts payable at June 30, 2011 include amounts owing for professional fees, and sundry amounts owing to former suppliers. 3 Amounts due to Related Parties of $14,087 at June 30, 2011 vs. $115,066 at June 30, 2010 are due to a current officer and director of the Company regarding advances to the company. Loans outstanding at June 30, 2010 were settled in a “shares for debt” arrangement. INFLATION Inflation has not been a factor during the fiscal year ending June 30, 2011.While inflationary forces are showing some signs of increasing in the next year, it is not considered a factor in capital expenditures or production activities. REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the company. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures of company assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of company assets that could have a material effect on our financial statements would be prevented or detected on a timely basis. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of our financial statements would be prevented or detected. In connection with the preparation of this Annual Report on Form 10-K for the year ended June 30, 2011 , management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our internal controls over financial reporting, pursuant to Rule 13a-15 under the Exchange Act. Our Chief Executive Officer and Chief Financial Officer concluded and reported to the Board of Directors that the design and operation of our internal controls and procedures were effective as of June 30, 2010. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The Company does not have any market risk sensitive financial instruments for trading or other purposes.All Company cash is held in insured deposit accounts. 4 Item 8. Financial Statements and Supplementary Data. I. Vellmer Inc. Chartered Accountant* 721 – 602 W. Hastings Street Vancouver, B.C., V6B 1P2 Tel: 604-687-3773 Fax: 604-687-3778 E-mail: vellmer@i-vellmer.ca *denotes an incorporated professional REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders, Apolo Gold & Energy Inc. I have audited the accompanying balance sheets of Apolo Gold & Energy Inc. (an Exploration Stage Company) as of June 30, 2011 and 2010 and the related statements of operations, stockholders' equity (deficit) and cash flows for the years ended June 30, 2011 and 2010 and for the period from April 16, 2002 (date of inception of the exploration stage) to June 30, 2011.These financial statements are the responsibility of the Company's management.My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that I plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audits provide a reasonable basis for my opinion. In my opinion, these financial statements present fairly, in all material respects, the financial position of the Company as of June 30, 2011 and 2010 and the results of its operations and its cash flows for the year ended June 30, 2011 and 2010 and for the period from April 16, 2002 (date of inception of the exploration stage) to June 30, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared using accounting principles generally accepted in the Unites States of America assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company is an exploration stage company and has incurred substantial losses, which raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to their planned financing and other matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, Canada October 5, 2011 /s/ I Vellmer Inc. Chartered Accountant F-1 APOLO GOLD & ENERGY INC. (An Exploration Stage Company) BALANCE SHEETS June 30, June 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans payable, related parties (Note 4) TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) - - STOCKHOLDERS' DEFICIT Common stock, 300,000,000 shares authorized, $0.001 par value; 6,503,295 and 4,882,686 shares issued and outstanding, respectively(Note 6) Additional paid-in capital Accumulated deficit prior to exploration stage ) ) Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-2 APOLO GOLD & ENERGY, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS Period from April 16, 2002 (Inception of Year Ended Year Ended Exploration Stage) June 30, June 30, Through June 30, 2011 REVENUES $
